Title: Notes on a Conversation with Edward Livingston, 12 February 1801
From: Jefferson, Thomas
To: 


1801. Feb. 12. Edwd. Livingston tells me that Bayard applied to-day or last night to Genl. Sam. Smith & represented to him the expediency of his coming over to the states who vote for Burr, that there was nothing in the way of appointmt. which he might not command, & particularly mentioned the Secretaryship of the navy. Smith asked him if he was authorised to make the offer. he said he was authorised. Smith told this to Livingston & to W. C. Nicholas who confirms it to me. Bayard in like manner tempted Livingston, not by offering any particular office, but by representing to him his L’s intimacy & connexion with Burr, that from him he had every thing to expect if he would come over to him. to Dr. Linn of N. Jersey they have offered the government of N. Jersey. see a paragraph in Martin’s Baltimore paper of Feb. 10. signed a Looker on, stating an intimacy of views between Harper & Burr.
